            Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 Chaim Lebovits, individually and on behalf of all others
 similarly situated,                                                     Index No.:
                                            Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                           DEMAND FOR JURY TRIAL




         -v.-
 ARS National Services, Inc.,
 and John Does 1-25.

                                        Defendants.


       Plaintiff Chaim Lebovits (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendant ARS National Services, Inc.

(hereinafter “ARS”), individually and on behalf of a class of all others similarly situated, pursuant

to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (“the FDCPA’) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the

                                                                                                    1
        Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 2 of 9




effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq.

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides as well as a substantial part of the events or omissions giving

rise to the claim occurred.

                                NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692, et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Rockland, residing at 20

Wiener Dr., Unit 301, Monsey, NY 10952.
         Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 3 of 9




   8.      Defendant ARS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 270 W. 2nd Ave, Escondido, California

92025 and may be served process upon the Prentice-Hall Corporation System, Inc. at 80 State

Street, Albany, New York 12207.

   9.      Upon information and belief, Defendant ARS is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendant ARS sent a collection letter attempting to collect a

               consumer debt;

           c. regarding collection of a debt;

           d. that deceptively implies that a settlement offer will not be renewed;

           e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.
          Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 4 of 9




   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants' written communication to consumers, in the forms attached

as Exhibit A, violate 15 U.S.C. §§ l692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist

               as to all members of the Plaintiff Class and those questions predominance over

               any questions or issues involving only individual class members. The principal
         Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 5 of 9




               issue is whether the Defendants' written communication to consumers, in the

               forms attached as Exhibit A, violate 15 § l692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class

               members. The Plaintiff and all members of the Plaintiff Class have claims

               arising out of the Defendants' common uniform course of conduct complained

               of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a

               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.
          Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 6 of 9




   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                  FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to October 29, 2019, an obligation was allegedly incurred to

JPMorgan Chase Bank, N.A.

   22.      The obligation arose out of a transaction in which money, property, insurance or

services, of which the subject transactions, were incurred for personal purposes, specifically a

JPMorgan Chase Bank, N.A. credit card, used for these types of transactions.

   23.      The alleged JPMorgan Chase Bank, N.A. obligation is a "debt" as defined by 15

U.S.C.§ 1692a (5).

   24.      JPMorgan Chase Bank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   25.      JPMorgan Chase Bank, N.A. contracted with the Defendant to collect the alleged

debt.

   26.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                                October 29, 2019 Collection Letter
         Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 7 of 9




   27.     On or about October 29, 2019, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to JPMorgan Chase Bank, N.A. See Letter attached

as Exhibit A.

   28.     The letter offers several settlement options.

   29.     Underneath the settlement options, the letter states in pertinent part: “We reserve

the right to treat any missed or late settlement payment as a cancellation of the settlement

agreement. We are not obligated to renew these offers. Upon receipt of your final payment,

ARS and our client will consider this account either paid in full or settled based on the option

chosen.”

   30.     The statement “we are not obligated to renew these offers,” implies that the offers

are for a limited time and that they may not exist in the future.

   31.     The statement implies a sense of urgency that these offers will not be renewed in

the future and Plaintiff should accept now or they will not be offered in the future.

   32.     Yet, Defendant sent at least two additional letters dated November 16, 2019 and

December 10, 2019 (attached hereto as Exhibit B) with the exact same offers.

   33.     The letter is deceptive by implying that the offer may not be renewed when

Defendant intended to send future letters with the same exact offers each subsequent month.

   34.     As a result of Defendants’ deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.

                             COUNT I
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                       15 U.S.C. §1692e et seq.

   35.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.
          Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 8 of 9




    36.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    37.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    38.     Defendant violated said section by:

            a. Making a false and misleading representation in violation of but not limited to

                §1692e (10).

    39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages,

statutory damages, costs and attorneys’ fees.




                                 DEMAND FOR TRIAL BY JURY


    40.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.


                                    PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Chaim Lebovits, individually and on behalf of all others

similarly situated, demands judgment from Defendant ARS as follows:


    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;

    3.      Awarding Plaintiff and the Class actual damages;
        Case 7:20-cv-07444-VB Document 1 Filed 09/11/20 Page 9 of 9




   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.


Dated: September 11, 2020                                      Respectfully Submitted,

                                                        /s/ Raphael Deutsch
                                                        By: Raphael Deutsch, Esq.
                                                        Stein Saks PLLC
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Phone: (201) 282-6500 ext. 107
                                                        Fax: (201) 282-6501
                                                        Attorneys For Plaintiff
